IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

 

In re: ) Chapter 11
MONEY CENTERS OF AMERICA.) Bk. No. 14-10603(CSS)
INC., et al., ) BAP No. 19-46
)
Debtors. )
)
)
CHRISTOPHER M. WOLFINGTON,)
)
)
Appellant, )
)
Vv. ) Civ. No. 19-1392-CFC
)
ANDREW R. VARA, )
)
Appellee. )

ORDER

At Wilmington this gatdey of August, 2019, having received a
recommendation from Chief Magistrate Judge Mary Pat Thynge that this case be
withdrawn from the mandatory referral for mediation and proceed through the
appellate process of this court;

IT IS ORDERED that the recommendation is accepted and briefing on this
bankruptcy appeal shall proceed in accordance with the following schedule:

1. Appellant’s brief in support of the appeal is due on or before September

23, 2019.
2. Appellee’s brief in opposition to the appeal is due on or before October

23, 2019.

3. Appellant’s reply brief is due on or before November 8, 2019.

Cpe States Dis Judge

 
